J-S45025-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DMITRY KUPERSCHMIDT                        :
                                               :
                       Appellant               :   No. 3156 EDA 2018

               Appeal from the Order Entered November 1, 2018
    In the Court of Common Pleas of Pike County Criminal Division at No(s):
                          CP-52-CR-0000423-2014


BEFORE:      BENDER, P.J.E., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY MURRAY, J.:                              FILED AUGUST 26, 2019

        Dmitry Kuperschmidt (Appellant) appeals from the judgment of

sentence imposed following remand from this Court.1 Upon review, we again

vacate Appellant’s judgment of sentence and remand for resentencing.

        A prior panel of this Court summarized the factual and procedural

background as follows:

        This case arises out of Appellant’s fraudulent voting scheme in the
        2014 Wild Acres Community Association election. Appellant and
        his co-defendant, Myron Cowher, II, planned to cast ballots for
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 In disposing of his first appeal, this Court reversed Appellant’s criminal use
of a communication facility conviction. Commonwealth v. Kuperschmidt,
3295 EDA 2016 (Pa. Super. Feb. 7, 2018) (unpublished memorandum).
Because the reversal upset the trial court’s overall sentencing scheme, we
vacated Appellant’s judgment of sentence and remanded for resentencing.
Id. at *13.
J-S45025-19


        historically non-voting property owners of the Wild Acres
        Community in order to influence the election results. Appellant
        went to trial in May of 2016 on 217 counts, including forgery,
        identity theft, criminal use of a communication facility, tampering
        with records or identification, criminal attempt, and criminal
        conspiracy.2     The jury convicted Appellant on 190 counts[,
        including attempted forgery, attempted identity theft, attempted
        tampering with records or identification, conspiracy to commit
        forgery, conspiracy to commit identity theft, and conspiracy to
        tamper with records or identification].

Commonwealth v. Kuperschmidt, 3295 EDA 2016, *1 (Pa. Super. Feb. 7,

2018) (unpublished memorandum) (footnotes omitted).

        The trial court further explained:

              Appellant’s original sentencing took place on September 8,
        2016, during which he received a total aggregate sentence of not
        less than [12] months not more than [29] months incarceration
        at a state correctional facility.

                                      *        *   *

              On September 19, 2016, [Appellant] filed a post-sentence
        motion for reconsideration of sentence and requested this court
        vacate the sentences imposed on all of the convictions for attempt
        and multiple convictions for conspiracy. On October 7, 2016, this
        court entered an amended sentencing order to reflect that the
        court declined to impose a sentence on counts 144, 145, and 217
        in accordance with 18 Pa.C.S.A. § 906. [Appellant] filed a notice
        of appeal as to the October 7, 2016 order, and this court issued
        its 1925 opinion on January 3, 2017.

              On February 7, 2018, the Superior Court affirmed all of
        [Appellant’s] convictions except for the conviction for criminal use
        of communication facility (count 19) and remanded the case for
        resentencing. [Appellant] appealed the Superior Court’s ruling to
        the Supreme Court, which denied [Appellant’s] petition for
        allowance of appeal on July 9, 2018. On July 26, 2018, the


____________________________________________


2   18 Pa.C.S.A. §§ 4101(a)(2), 4120(a), 7512(a), 4104(a), 901, and 903.

                                           -2-
J-S45025-19


      Commonwealth filed a motion for modification of sentence based
      on the Superior Court’s order of February 7, 2018.

            A hearing was held on November 1, 2018. At the hearing,
      counsel for [Appellant] argued that this court may only impose a
      sentence for a single count of attempt because all of the inchoate
      offenses proven by the Commonwealth arose exclusively from
      [Appellant] and his co-defendant’s single criminal objective to fix
      the 2014 election at the Wild Acres Community Association.

            This court entered a sentencing order the same day and
      sentenced [Appellant] to the same aggregate sentence of
      incarceration in a state correctional facility for a period of not less
      than [12] nor more than [29] months. The court noted that it
      declined to enter a sentence on counts 144, 145, 217, charges of
      criminal conspiracy to commit forgery [], criminal conspiracy to
      commit identity theft [], and criminal conspiracy to commit
      tampering with records or identification [] in accordance with 18
      Pa.C.S.A. § 906. Furthermore, this court also denied [Appellant’s]
      oral motion for post-sentence bail on November 1, 2018.

           Appellant filed a notice of appeal as to this court’s
      sentencing order dated November 1, 2018 and the order dated
      November 2, 2018 which denied [Appellant’s] motion for post-
      sentence bail. Appellant filed his concise statement of matters
      complained of on appeal on November 26, 2018.

Trial Court Opinion, 12/31/18, at *1, *3-4 (unnecessary capitalization

omitted).

      By order dated March 11, 2019, this Court denied Appellant’s application

for bail pending appeal. Order, 3/11/19. On appeal, Appellant presents a

single issue for our review:

      1. Did the trial court impose an illegal aggregate sentence of no
      less than twelve (12) months and no more than twenty-nine (29)
      months, a sentence which encompassed the imposition of multiple
      consecutive sentences for only inchoate crimes, all of which arose
      out of a single election fraud scheme in violation of 18 Pa.C.S.A.
      § [] 906.



                                       -3-
J-S45025-19



Appellant’s Brief at 3.

      Section 906 of the Crimes Code provides, “[a] person may not be

convicted of more than one of the inchoate crimes of criminal attempt, criminal

solicitation or criminal conspiracy for conduct designed to commit or to

culminate in the commission of the same crime.” 18 Pa.C.S.A. § 906. As

noted by our Supreme Court, this Court has interpreted “‘convicted’ in Section

906 to mean the entry of a judgment of sentence, rather than a finding of

guilty.” Commonwealth v. Jacobs, 39 A.3d 977, 983 (Pa. 2012) (citation

omitted).   Moreover, our Supreme Court held that under Section 906,

“inchoate crimes merge only when directed to the commission of the same

crime, not merely because they arise out of the same incident.”            Id.

Therefore, “a person may be convicted and sentenced for two inchoate crimes

that arise out of the same incident which were not designed to culminate in

the commission of the same crime.” Id. (emphasis added). “In determining

whether inchoate crimes are directed to the commission of the same crime,

we have taken a narrow view of the object crime.” Id.

      Additionally, our Supreme Court has stated that challenges to a

sentence’s compliance with Section 906 “relate to the legality of sentence,

[and thus] present[s] a question of law.” Jacobs, 39 A.3d at 982 (citation

omitted). “Our standard of review over such questions is de novo and our

scope of review is plenary.” Commonwealth v. Wolfe, 106 A.3d 800, 802

(Pa. Super. 2014) (citation omitted).




                                     -4-
J-S45025-19



      Appellant claims that the trial court fashioned an illegal sentence by

“imposing consecutive sentences for multiple inchoate attempt criminal

offenses, all of which arose from a single criminal endeavor[.]” Appellant’s

Brief at 10-11. Appellant argues that his multiple criminal attempt sentences

violate Section 906 because they all “arose from [a] single criminal objective

. . . to fix an election in favor of a candidate running for a seat on the Board

of Directors at Wild Acres Community.” Id. at 11. Appellant avers that to

comply with Section 906, the trial court was “required to sentence Appellant

to a single count of criminal attempt to commit identity theft (F3).” Id. at 17

(footnote omitted).

      The Commonwealth disagrees, citing our Supreme Court’s decision in

Commonwealth          v.   Kingston,   143   A.3d   917   (Pa.   2016).    See

Commonwealth Brief at 12-17. We find Kingston to be dispositive.

      In Kingston, the incarcerated defendant sent three separate letters on

three separate days in an attempt to persuade his then-girlfriend to aide him

in obtaining false testimony at his impending preliminary hearing. Id. at 919-

20. The defendant’s girlfriend reported the letters to police, who subsequently

charged the defendant with three counts each of soliciting perjury and

soliciting to hinder apprehension or prosecution. Id. at 920; 18 Pa.C.S.A. §§

4902, 5105. At the conclusion of trial, the jury convicted the defendant of all

six counts, and the trial court imposed a consecutive sentence at each count.

Id.




                                       -5-
J-S45025-19



      On appeal, the defendant argued that pursuant to Section 906 of the

Crimes Code, his six convictions should have merged into only two for

sentencing purposes, one for soliciting perjury and one for soliciting to hinder

apprehension or prosecution. A divided panel of this Court agreed, concluding

that the defendant’s “six separate solicitations were designed to culminate in

the commission of only two crimes.”          Kingston, 143 A.3d at 921.        The

Commonwealth appealed the panel’s decision and our Supreme Court granted

allowance of appeal to decide “whether [Section 906] proscribes only

convictions for two or more distinct inchoate crimes, or whether it also

prohibits convictions for two or more counts of the same inchoate crime.” Id.

at 919.

      Observing that the “General Assembly included no language in Section

906 limiting convictions for two or more successive violations of a single

inchoate crime,” our Supreme Court held, “Section 906 does not prevent

convictions for more than one count of [an] inchoate crime []; it applies only

to convictions for ‘more than one of the inchoate crimes of criminal attempt,

criminal solicitation or criminal conspiracy.’” Id. at 925 (citing 18 Pa.C.S.A. §

906). Because the Court held that Section 906 “does not forbid the imposition

of consecutive sentences for multiple violations of a single inchoate offense,”

it reversed this Court’s decision and upheld the defendant’s sentences at six

separate solicitation convictions. Id. at 927.

      Consistent with Kingston, Appellant’s sentences for attempted forgery,

attempted   identity   theft,   and   attempted   tampering   with   records    or

                                       -6-
J-S45025-19



identification are consistent with Section 906.        Like the defendant in

Kingston, Appellant was sentenced at numerous counts for the same

inchoate offense, attempt. 18 Pa.C.S.A. § 901(a); Kingston, 143 A.3d at 927

(“Section 906 does not forbid the imposition of consecutive sentences for

multiple violations of a single inchoate offense.”).

      While Appellant’s Section 906 claim does not merit relief, we are

constrained to conclude that Appellant’s sentence of 9 to 17 months at count

82 for attempted identity theft is illegal. Although Appellant does not raise

this issue, we may address it sua sponte because it involves the legality of

Appellant’s sentence. See Commonwealth v. Kiley, --- A.3d ---, 2019 WL

3757608, *5 n.7 (Pa. Super. 2019) (“Appellant did not raise or brief this issue,

but because it pertains to the legality of his sentence, this issue cannot be

waived and it may be addressed by the Court sua sponte.”) (citation omitted).

      Section 9756(b)(1) mandates that “[i]n imposing a sentence of total

confinement . . . [t]he court shall impose a minimum sentence of confinement

which shall not exceed one-half of the maximum sentence imposed.”            42

Pa.C.S.A. § 9756(b)(1).     Instantly, at count 82, the trial court sentenced

Appellant to 9 to 17 months for attempted identity theft.      See Trial Court

Order, 11/1/18, at *2.     As Appellant’s minimum exceeds one-half of the

maximum, Appellant’s sentence at count 82 is illegal.      Because we vacate

Appellant’s sentence at count 82, we have upset the sentencing scheme.

Accordingly, we remand for resentencing.




                                      -7-
J-S45025-19



      Judgment of sentence vacated.   Case remanded.   Jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/26/19




                               -8-